internal_revenue_service department of the treasury number release date index number 2207a washington dc person to contact telephone number refer reply to cc psi 4-plr-129163-01 date april re legend decedent spouse d e f g h i j y z county state state statute plr-129163-01 state statute bank date dear this is in response to your correspondence dated date requesting a ruling concerning the estate and gift_tax consequences of the proposed severance of the marital trust and spouse’s proposed renunciation of her interest in one of the severed trusts under sec_1222 sec_2207a sec_2511 sec_2519 and sec_2702 of the internal_revenue_code the facts and representations submitted are summarized as follows decedent a resident of county state died testate on date survived by his wife spouse under the terms of article eight of decedent’s will if spouse survives decedent the residue of decedent’s estate is to be distributed to a marital trust for the benefit of spouse under article nine the trustees of marital trust are to distribute or apply all of the net_income to or for the benefit of spouse in quarterly or more frequent installments during her lifetime the trustees may distribute or apply from time to time so much or all of the corpus of marital trust to or for the benefit of spouse in the trustees absolute discretion to provide for spouse’s maintenance in health and reasonable comfort and support in her accustomed manner of living upon spouse’s death the trustees of marital trust are to pay the personal representative of spouse’s estate the portion of death taxes due resulting from the inclusion of marital trust in spouse’s gross_estate the remaining property of marital trust is to be distributed as follows if the generation-skipping_transfer gst tax inclusion_ratio of the marital trust property is zero the property is to be distributed to decedent’s then living descendants per stipes subject_to the provisions of article ten or if none as directed in article eleven if the generation-skipping_transfer_tax inclusion_ratio as determined under sec_2642 of the property is one the property is to be distributed as directed in article eleven article ten is applicable to property that is to be distributed from marital trust to a child or more remote descendant of decedent who at the time of spouse’s death is under the age of years otherwise the marital trust property is to pass pursuant to article eleven article eleven provides that the marital trust property is to be distributed to beneficiaries named below in specified shares as follows e - f - dollar_figurey dollar_figurey plr-129163-01 g - dollar_figurey d - dollar_figurez h - dollar_figurey i - dollar_figurey j - dollar_figurey if any of the named beneficiaries who are children of decedent fail to survive spouse the share for the deceased beneficiary is to be distributed to his or her then living descendants per stipes and if none to decedent’s other living descendants per stipes excluding d and any of d’s descendants then living unless spouse has no other living descendants decedent’s executors elected to make a qualified_terminable_interest_property qtip_election with respect to the marital trust the trustees of marital trust are spouse d and bank it is represented that because of different investment philosophies and risk tolerances spouse d bank and the other remainder beneficiaries have disagreed about the investment and management of the marital trust as a result the parties have not been able to take advantage of desired investment and management decisions these differences have been most pronounced with respect to decedent’s son e in an effort to preserve the relationships among the parties and resolve their investment difficulties spouse bank d and the other remainder beneficiaries have proposed a settlement settlement agreement whereby they will divide the marital trust into seven marital trusts one created for each of the remainder beneficiaries each separate trust would be funded with a pro_rata portion of the property of the marital trust based on the percentage set forth in decedent’s will for each remainder beneficiary except as provided in the settlement agreement with regard to the separate marital trust created for e each separate trust will be held and administered pursuant to the same terms and conditions as the original marital trust thus spouse would retain rights in and to the income and principal of the trust estate of each of the separate trusts in the same manner as provided in article nine each remainder beneficiary will be permitted to render advice to the trustees as to the management of the separate trust created for such beneficiary upon spouse’s death the trust estate of each separate trust will be distributed to the remainder beneficiary for whom the trust was created if he or she survives spouse if he or she does not survive spouse the trust estate of the separate trust would be distributed to his or her descendants pursuant to the terms of decedent’s will in addition the settlement agreement provides that after the marital trust has been severed into seven separate trusts and each has been funded with a pro_rata share of the marital trust with respect to the separate trust created for e spouse will sell her qualifying_income interest in the trust property to e and e will purchase plr-129163-01 spouse’s qualifying_income interest for its actuarial value the sale of spouse’s qualifying_income interest will result in the termination of the separate trust created for e the property of the terminated separate trust will be distributed pursuant to the terms of the settlement agreement to e the remainder beneficiary of the terminated trust under the terms of the settlement agreement the trustees of the marital trust will determine the actuarial value of spouse’s qualifying_income interest in the property of the terminated trust by taking into account spouse’s life expectancy based on applicable internal_revenue_service tables the fair_market_value of the property of the terminated separate trust on the relevant valuation_date the sec_7520 rate in effect for the relevant valuation_date and applicable estate and gift_tax regulations including sec_20_2031-7 of the estate_tax regulations this amount will be deposited in an escrow fund and paid to spouse within thirty days of being deposited under the terms of the settlement agreement spouse agrees that neither she nor her agents will assert any claim or demand whatsoever against the trustees of marital trust the separate marital trusts or the remainder beneficiaries by reason of the financial tax or other consequences of the settlement agreement in addition the settlement agreement provides that the trustees will sell an amount of the property of the terminated separate trust sufficient to pay the state and federal gift_taxes due on the termination and the state and federal capital_gains taxes due on such sale further the settlement agreement states that the trustees of the terminated separate trust shall pay all state and federal taxes incurred by spouse as a result of the termination of the trust as finally determined for state and federal gift_tax purposes lastly the trustees will transfer to e the remainder beneficiary of the terminated separate trust the property of that trust less the escrow fund the escrow fund will be equal to the sum of i the amount of state and federal gift_taxes paid_by the trustees pursuant to sec_2207 ii the actuarial value of spouse’s qualifying_income interestas determined above and iii the amount of state and federal_estate_taxes that would be payable by spouse’s estate on the gift_taxes paid_by the trustees pursuant to sec_2207a if spouse were to die within three years of spouse’s sec_2519 gift the escrow fund will be held and distributed by an escrow agent pursuant to an escrow agreement prior to undertaking the proposed transaction spouse intends to file a petition to modify the marital trust and approve the settlement agreement with the probate_court of county state which has jurisdiction over the marital trust the petition will request the court to approve the severance of the marital trust into the separate trusts the funding of the separate trusts and the termination and disposition of the property of the separate trust to be established for the benefit of e the settlement agreement is contingent upon the court’s approval and if approved the proposed transaction will take effect ten days after the date of the court’s order you have requested the following rulings plr-129163-01 upon spouse’s sale of her qualifying_income interest in the separate marital trust created for e spouse will not be deemed to have made a taxable transfer of any property in the remaining separate marital trusts under sec_2519 assuming that a spouse retains her qualifying_income interest in the property of the separate marital trusts other than the separate trust established for the benefit of e b spouse receives an amount equal to the actuarial value of her qualifying_income interest in the terminated trust in exchange for such interest and c spouse is reimbursed for the gift_taxes due on spouse’s sec_2519 gift pursuant to sec_2207a spouse will not be treated as making a gift of her qualifying_income interest under sec_2511 upon the termination and disposition of the separate marital trust established for the benefit of e and the payment by the trustees of all state and federal gift_taxes attributable to such termination and distribution pursuant to sec_2207a the value of spouse’s sec_2519 gift will be reduced by the gift_taxes paid_by the trustees in determining the value of spouse’s gift resulting from spouse’s sale of her qualifying_income interest in the separate marital trust established for e a the value of spouse’s income_interest in the remaining separate marital trusts will not be valued at zero under sec_2702 and b the amounts that spouse actually receives for her qualifying_income interest in the property of the terminated separate marital trust will not be valued at zero upon spouse’s sale of her qualifying_income interest in the property of the separate marital trust established for the benefit of e in exchange for its actuarial value the character of the income to spouse from the sale will constitute long-term_capital_gain under sec_1222 law and analysis rulings sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides in pertinent part that no deduction shall be allowed under sec_2056 where on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur an interest passing to the surviving_spouse will terminate or fail sec_2056 provides an exception to the rule_of sec_2056 in the case of qualified_terminable_interest_property under sec_2056 qualified_terminable_interest_property qtip is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse sec_2056 provides that the term qualified_terminable_interest_property means property i which passes from the decedent ii in plr-129163-01 which the surviving_spouse has a qualifying_income_interest_for_life and iii to which an election under sec_2056 applies sec_2501 imposes a tax on the transfer of property by gift during the year by an individual resident or nonresident sec_2502 provides that the gift_tax is the liability of the donor sec_2511 provides that the gift_tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money's worth the amount by which the value of the property exceeds the value of the consideration is deemed a gift sec_2702 provides special valuation rules in the case of transfers of interests in trust under sec_2702 in determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest that is not a qualified_interest shall be treated as being zero the value of any retained_interest that is a qualified_interest is determined under sec_7520 sec_2519 provides that for gift and estate_tax purposes any disposition of all or part of a qualifying_income_interest_for_life in any property to which this section applies shall be treated as a transfer of all interests in such property other than the qualifying_income interest sec_2519 provides that sec_2519 applies to any property if a deduction was allowed with respect to the transfer of such property to the donor under sec_2056 sec_25_2519-1 of the gift_tax regulations provides that a transfer of all or a portion of the income_interest of the surviving_spouse in qtip property is a transfer by the surviving_spouse under sec_2511 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qtip property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined under sec_25_2511-2 sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon the donor’s act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable plr-129163-01 sec_2207a provides that if for any calendar_year tax is paid under chapter gift_tax with respect to any person by reason of property treated as transferred by such person under sec_2519 such person shall be entitled to recover from the person receiving the property the amount by which the total_tax for such year under chapter exceeds the total_tax which would have been payable under such chapter for such year if the value of such property had not been taken into account for purposes of chapter under sec_25_2207a-1 if the property is in trust at the time of the transfer the person receiving the property is the trustee revrul_75_72 c b holds that if at the time of the transfer the gift is made subject_to a condition that the gift_tax is to be paid_by the donee or out of the transferred property then the donor receives consideration for the transfer in the amount_of_the_gift tax to be paid_by the donee thus under sec_2512 the value_of_the_gift is measured by the fair_market_value of the property passing from the donor minus the amount_of_the_gift tax to be paid_by the donee see also revrul_81_223 1981_2_cb_189 although sec_2502 provides that the tax on the gift is the liability of the donor in revrul_75_72 and revrul_81_223 the burden of the tax was shifted to the donees by agreement the amount_of_the_gift on which the gift_tax was computed was reduced by the amount_of_the_gift tax paid_by the donee as discussed above with respect to the gift_tax imposed as a result of a transfer under sec_2519 sec_2207 statutorily shifts the burden but not the liability for paying the gift_tax to the donee by reimbursing the donor for the gift_tax paid pursuant to the statute the donee provides consideration for the gift the donee’s payment inures to the benefit of the donor because it reimburses the donor for gift_tax that the donor was liable for and would otherwise be required to pay out of the donor’s own funds see revrul_75_72 accordingly net_gift treatment of a transfer under sec_2519 is implicit under sec_2207 state statute provides that a trustee is authorized to divide any trust before or after its initial funding into two or more separate trusts and to make payments of distributions that are authorized by or directed in the governing instrument from one or more separate trusts state statute provides that when all the adult beneficiaries who are not disabled consent the court may upon finding that such variation will benefit the disabled minor unborn and unascertained beneficiaries vary the terms of a private trust so as to reduce or eliminate the interests of some beneficiaries and increase those of others to change the times or amounts of payments and distributions to beneficiaries or to provide for termination of the trust at a time earlier or later than that specified by the terms based upon the facts and representations submitted the authority above and the issuance of the county state’s order approving the proposed transaction we conclude that if spouse sells her qualifying_income interest in the separate trust to be established for the benefit of e then plr-129163-01 spouse will not be deemed under sec_2519 to have made a gift of the property in the remaining separate trusts that are proposed to be established assuming that the trustees of the separate marital trust established for the benefit of e pay all state and federal taxes attributable to the termination of e’s separate marital trust the amount of spouse’s sec_2519 transfer will be reduced by the gift_taxes paid_by the trustees of marital trust as provided under sec_2207a upon the termination and disposition of the separate marital trust established for the benefit of e and the payment by the trustees of all state and federal gift_taxes attributable to such termination and distribution pursuant to sec_2207a the value of spouse’s sec_2519 gift will be reduced by the gift_taxes paid_by the trustees upon termination of the separate marital trust established for the benefit of e a the value of spouse’s income_interest in the remaining separate marital trusts will not be valued at zero under sec_2702 and b the amounts that spouse actually receives for her qualifying_income interest in the property of the terminated separate marital trust will not be valued at zero ruling sec_1222 defines the term long-term_capital_gain as gain from the sale_or_exchange of a capital_asset held for more than year if and to the extent such gain is taken into account in computing gross_income revrul_72_243 1972_1_cb_233 provides in part that the service will follow the decision in 157_f2d_235 2d cir cert_denied 330_us_826 in mcallister the court held that the proceeds received by a life_tenant of a testamentary_trust in consideration for the transfer of her entire_interest in the trust to the remainderman are to be treated as an amount_realized from the sale_or_exchange or a capital_asset under sec_1222 under the present facts in an effort to preserve the relationships among the parties and resolve their investment difficulties spouse the trustees and the remainder beneficiaries have proposed a settlement whereby the marital trust will be divided into seven separate marital trusts each separate trust would be funded with a portion of the property of the marital trust based on the percentages set forth in decedent’s will for each remainder beneficiary under the terms of this settlement spouse will then sell her qualifying_income interest in the property of the separate marital trust created for e to e the remainder beneficiary of that trust who will purchase such interest from spouse for its actuarial value as determined above pursuant to revrul_72_243 the sale by spouse of her entire_interest in the separate marital trust is treated as the sale of a capital_asset since decedent passed away on date more than one year prior to the proposed sale of spouse’s qualifying_income interest the asset will be considered held by spouse for more than one year plr-129163-01 accordingly any income to spouse from the sale of her qualifying_income interest in the terminated separate trust constitutes long-term_capital_gain under sec_1222 except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours lorraine e gardner assistant to the branch chief branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
